Citation Nr: 1639669	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-37 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for sciatica of the right lower extremity, rated as 10 percent disabling from May 14, 2008, through October 28, 2015, and as 20 percent disabling on and after October 29, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
	
The September 2008 rating decision granted a separate compensable rating for sciatica of the right lower extremity, effective May 14, 2008 (the date of the Veteran's claim for entitlement to an increased rating for a low back disability).  A notice of disagreement with the disability rating was received in January 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

In March 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The March 2014 remand also remanded the claim of entitlement to an increased rating for a low back disability to give the Veteran the opportunity to perfect an appeal of this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, a statement of the case was issued in December 2015, but the Veteran did not submit a VA Form 9 to perfect a substantive appeal.  In the absence of a perfected appeal, the Board does not have jurisdiction over this issue, and it will not be discussed herein.

A December 2015 rating decision increased the rating for the Veteran's sciatica of the right lower extremity from 10 percent to 20 percent effective October 29, 2015.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).



FINDINGS OF FACT

1.  VA received the Veteran's claim of entitlement to an increased rating for degenerative disc disease of the lumbar spine on May 14, 2008.

2.  April 9, 2008, is the date on which the Veteran first sought treatment for sciatica of the right lower extremity, and it is factually ascertainable that an increase in the Veteran's sciatica of the right lower extremity occurred on this date.
 
3.  On and after April 9, 2008, the Veteran's sciatica of the right lower extremity is manifested by symptoms that may be characterized as no more than moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  From April 9, 2008, through October 28, 2015, the criteria for the assignment of a rating of 20 percent, but no higher, for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 4.123, 4.124, 4.124a, Diagnostic Codes 8620 (2015).

2.  On and after October 29, 2015, the criteria for the assignment of a rating in excess of 20 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes May 2008 and February 2009 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the February 2009 letter was not issued prior to the initial adjudication of the Veteran's claim in September 2008, but that the claim was subsequently readjudicated, most recently in a December 2015 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA and private medical records. 

The RO arranged for the Veteran to undergo VA examinations in June 2008, May 2014, and October 2015.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran in the case at hand has claimed entitlement to an increased rating for sciatica of the right lower extremity.  This disability has been rated as neuritis of the sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2015).  This disability has been assigned a 10 percent rating from the date of the May 14, 2008, claim through October 28, 2015, and a 20 percent rating on and after October 29, 2015.  

Neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  Injury to the sciatic nerve is rated under 38 C.F.R. § 4.123, Diagnostic Code 8520.  

Diagnostic Code 8520 assigns a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a (2015).

The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, the use of such terminology is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  

In the case at hand, the rating for sciatica of the right lower extremity arose as part and parcel of the claim of entitlement to the May 14, 2008, increased rating for the service-connected low back disability.  Specifically, because Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (under which the Veteran's degenerative disc disease is rated) directs that separate ratings be assigned for any associated neurological abnormalities, the Veteran's right lower extremity sciatica is contemplated by the May 14, 2008, claim of entitlement to an increased rating for a low back disability.  38 C.F.R. § 4.71a.  The Board may therefore consider whether to assign a rating as early as May 14, 2007, if the evidence demonstrates that a factually ascertainable increase in disability occurred during the period from May 14, 2007, and May 13, 2008.  

Turning to the evidence of record, an April 9, 2008, private medical record notes that the Veteran noticed pain from his right back into his leg to his knee after suffering a lifting injury.  

A May 2008 record notes that the Veteran's pain extends to the right knee.  He denied numbness or tingling.  

A June 2008 VA spine examination report notes that pain was radiating down the right leg to the knee, and that the pain was throbbing, aching, and burning.  On sensory examination, vibration, pain (pinprick), light touch, and position sense were all normal.  On detailed reflex examination, knee jerk, ankle jerk, and plantar (Babinski) were normal.  Muscle tone was normal, there was no atrophy.

A July 2008 magnetic resonance (MR) lumbar spine without contrast notes that the Veteran has right sided pain radiating down the right posterior thigh.  The impression was that spurs and small disc protrusion L3-L4 slightly compress the exiting right L3 nerve root with neural foramen.  

The record reflects that the Veteran underwent physical therapy for his back in July and August 2008.  The initial consultation, on July 15, 2008, notes that the muscle strength of the Veteran's right flexors, quadriceps, hamstrings, and tibialis anterior were all at 4-/5.  (This test measures muscle strength on a scale of 0 to 5, with 0 indicating no movement and 5 indicating normal strength.  The finding of 4 indicates movement was possible against some resistance by the examiner, but that strength was less than normal.  The "-" behind the number indicates lesser resistance, while the "+" behind the number indicates greater resistance.)  It was noted that the Veteran has tingling/numbness on the right thigh at times.  

A July 22, 2008, physical therapy report notes that the Veteran reported his tingling/numbness were lesser than they had been.  

A July 24, 2008, physical therapy record notes that the Veteran reported he no longer has numbness or tingling on his right thigh/knee.  Rather, he is just experiencing a burning-like pain.

An August 19, 2008, physical therapy report notes that the Veteran's right hip, knee, quad, and hamstring all had muscle strength of 4+/5.  

An August 20, 2008, physical therapy progress note/discharge report notes that the Veteran reported that he does not have numbness anymore.  Strength testing was at 4-/5 for his right hip (on internal rotation), knee/quad, and hamstring. 

A private medical record that appears to be from August 2008 reflects that the Veteran reported that he had been having pain in the lower back down into his right thigh with a burning sensation down the lateral side of his leg.  The Veteran and his doctor discussed some treatment options, including therapy to decrease the mechanical portion of his back pain, and epidural steroid injections.  It was noted that, if the back does not improve, they may consider surgical referral.   

A September 2008 Family Medical Leave Act (FMLA) "Certification of Physician or Practitioner" notes that the Veteran has degenerative disc disease with radiculopathy at L3-L4 that will intermittently be symptomatic enough to prevent the Veteran from working and will cause him to need to seek treatment.  It was noted that this condition began in April 2008 and will probably be lifelong.  

The record reflects that the Veteran received right L3 transforaminal epidural steroid injection under fluoroscopy on September 2, 2008, September 30, 2008, and November 11, 2008.  

The Veteran contends in a February 2009 statement that he believes that his disability is moderately severe.

A February 2009 record notes that the Veteran reported his pain mainly stays in the low back but will occasionally radiate down the right leg.  

A February 2009 and April 2009 private medical records note that the Veteran's patellar reflexes were normal and symmetrical.  The February 2009 record notes that the Veteran's lower extremity had normal strength and tone on examination.

A July 2009 private medical record notes that the Veteran continues to have some low back discomfort with some radiation of his pain down the right leg.  

The Veteran contends in his September 2009 appeal that his disability is at least moderately disabling.  He also stated that the VA examiner stated that he believed the Veteran's disability was worse than how it appeared.  

The May 7, 2014, VA examination report notes that the Veteran reported his right lower extremity pain is always there.  He described it as achy and stabbing and noted that it radiates below the knee and into the buttock and thigh.  He stated that he is at 5 out of 10 in severity.  On examination, muscle strength was full.  Deep tendon reflexes and sensory examination were normal.  His right lower extremity radiculopathy was estimated to cause mild constant pain (may be excruciating at times), moderate intermittent pain (usually dull), but no paresthesias, dysthesias, or numbness.  It was also noted that he has right buttock, right thigh, medial knee, and anterior leg pain.  The femoral nerve roots (L2/L3/L4) were noted to be involved, and the radiculopathy was noted to be moderate.  

The October 2015 VA back and peripheral nerve examination reports note that muscle strength was 4/5 on hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  Right knee deep tendon reflexes were normal, while right ankle reflexes were hypoactive.  Right upper anterior thigh (L2) and thigh/knee (L3/4) sensory examination was normal, while right lower leg/ankle (L4/L5/S1) and foot/toes (L5) were decreased.  The Veteran also had moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  It was noted that sciatic nerve (L4/L5/S1/S2/S3) was involved.  The Veteran's right lower extremity radiculopathy was estimated to be moderate.  The Veteran's right sciatic nerve was characterized by mild, incomplete paralysis.  

Based on the above, the Board finds that the disability level of the Veteran's sciatica of the right lower extremity is most closely resembles moderate, incomplete paralysis.  Therefore, a rating of 20 percent, but no higher, is warranted from the May 14, 2008, date of claim.  This rating, in part, contemplates the numbness, tingling, and burning pain that the Veteran has experienced in his right lower extremity due to his sciatica.  The Board finds that this rating is appropriate because evidence from extended periods of time during the appeals period reflects that the Veteran's right sciatica is characterized by motor nerve impairment rather than being wholly sensory.  Furthermore, motor impairment in the form of hypoactive ankle reflexes was noted on October 2015 VA examination, while sensory impairment was manifested by decreased right lower leg/ankle and foot reflexes.  The Board therefore finds that assigning a rating in excess of the minimum rating (which exists, in part, in order to compensate impairment that is wholly sensory) is appropriate.  

In doing so, the Board acknowledges that there is a large period during which there is no indication of impairment that is more than wholly sensory.  The Board notes, however, that this period coincides with an extended period of time during which the Veteran had not undergone a VA examination.  Specifically, the Veteran underwent a VA examination in June 2008 and did not undergo another VA examination until May 2014.  While the Veteran did receive private treatment for his low back (and associated neuralgia) between those two examinations, the vast majority of these records are not detailed enough to present a reliable indication to the Board that the Veteran did not experience loss of muscle strength during that time.  The Board will therefore resolve any reasonable doubt in favor of the Veteran and find that the Veteran's right sciatica is manifested by moderate, incomplete paralysis from his May 14, 2008, date of claim.  Therefore, a rating of 20 percent is warranted. 

The Board finds, however, that an even higher rating is not warranted during any portion of the appeals period.  That is, the Board finds that the Veteran's right sciatica is not most accurately characterized as involving moderately severe, incomplete paralysis.  This determination is based on the evidence of record showing relatively mild motor and sensory impairment.  Specifically, the Board notes that the Veteran's pertinent muscle strength has been measured to be no more than 4-/5.  At no time is impairment indicated to be so severe as to earn a 3/5 on muscle strength testing.  (Impairment at a level of 3 indicates that the muscle can move against gravity, but not against resistance by the examiner.)  Furthermore, a decrease in some reflexes was noted in October 2015, which is adequately compensated by the 20 percent rating, but no other evidence suggests such impairment in reflexes.  In addition, no muscle atrophy is shown at any point during the appeals period.  Finally, even though an examiner's characterization of the Veteran's impairment is not dispositive, the Board considers it significant that none of the qualitative assessments of the Veteran's right sciatic nerve impairment estimates the Veteran's disability to manifest in more than moderate, incomplete paralysis.  Based on the above, the Board finds that a rating in excess of 20 percent is not warranted.

The Board has also considered whether to assign a compensable rating during the one-year period prior to the May 14, 2008, date of claim.  As noted above, such a rating is available when evidence demonstrates that a factually ascertainable increase in disability occurred during that period.  In the case at hand, the claims file contains evidence suggesting that the Veteran's right sciatica was diagnosed in April 2008.  The only pertinent medical evidence from this period is an April 9, 2008, record noting that the Veteran had noticed pain from his right back into his leg to his knee after suffering a lifting injury.  No earlier indication of sciatica of the right lower extremity appears in the record.  The Board finds that this evidence does reflect that a factually ascertainable increase occurred during the one-year period prior to the date of claim, as the evidence reflects that the Veteran went from having no right lower extremity neuropathy to having some right lower extremity neuropathy.  Given that the Board has determined that evidence from as early as July 2008 demonstrates impairment that is consistent with a 20 percent rating, the Board will resolve reasonable doubt in the Veteran's favor and find that the 20 percent rating is warranted from April 9, 2008.

In summary, the Board finds that a 20 percent rating is warranted from April 9, 2008, to the present.  This decision constitutes (1) a change in the effective date for the rating assignment from May 14, 2008, to April 9, 2008, (2) an increase in the assigned disability rating from 10 percent to 20 percent, but no higher, prior to October 29, 2015, and (3) a denial of an increased rating in excess of 20 percent for the period from October 29, 2015.  In considering whether a rating in excess of 20 percent is warranted for any portion of this appeal, the Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against the assignment of even higher ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sciatica of the right lower extremity is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 8620 for the Veteran's service-connected sciatica adequately contemplate the impairment that is demonstrated in the evidence of record, as the applicable rating criteria consist of overall estimates of the level of severity of the disability at issue rather than of a limited set of criteria concerning specific symptomatology.  The Veteran's reported symptoms are not exceptional or unusual features of the lower extremity disability.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

From April 9, 2008, through October 28, 2015, entitlement to a rating of 20 percent, but no higher, for sciatica of the right lower extremity is granted.

On and after October 29, 2015, entitlement to an increased rating for sciatica of the right lower extremity, currently evaluated as 20 percent disabling, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


